Title: To James Madison from Thomas P. Grosvenor and Others, 23 February 1815
From: Grosvenor, Thomas P.
To: Madison, James


                    
                        
                            Sir
                        
                        Feb 23d 1815
                    
                    Understanding that the office of district Attorney of the District of NewYork has become Vacant, by the election of Mr Sandford to the Senate of the United States,
                    We therefore beg leave to recommend Col Samuel Hawkins of the city of NewYork to fill the vacancy.
                    We make this recommendation unsolicited by Col Hawkins. And we have no doubt he would discharge the duties of the office with ability and fidelity
                    
                        Thomas P Grosvenor[and five others]
                    
                